Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DEATILED ACTION

Notice of Claim Amendments
1.	This official action is issued for latest claim amendments filed on 8/19/2020 that has been entered and made of record.
Response to after Non-Final
2.	Applicant has not amended any claims. No new claim is added. No new matter is added. Applicant has submitted terminal disclaimer and is approved by USPTO.

Withdrawal of Double Patenting

3.	The instant application was rejected under double patenting during non-final rejection. Applicant has filed terminal disclaimer to overcome the rejection. Examiner respectfully withdraws the rejection.

Allowable Subject Matter
4.	Claims 2-21 are allowed.

Following is Examiner's statement of reason for allowance.

5.	Independent claim 1, 9 and 16 are allowable because prior art fails to teach or

6.	Claims 3-8 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the device implemented method of claim 1.
7.	Claims 10-15 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim 9 as the device of claim 9.
8. 	Claims 17-21 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim16 as the non-transitory computer readable storage medium of claim 16.

9.	The closet prior art of Yun-Cheng Ju (US 2012/0166196) in view of Mori (US 2013/0080175) and in further view of Alexander H. Gruenstein (US 2015/0340032) and in further view of Eliav Samuel Zimmem (US 10762903) and in further view of David Thomas (US 20200243094) teaches method and device but further fails to teach a device-implemented method, comprising: receiving, by 
10.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869.  The examiner can normally be reached on Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677